Title: From Thomas Jefferson to Benjamin Lincoln, 19 August 1803
From: Jefferson, Thomas
To: Lincoln, Benjamin


          
            
              Sir
            
            Monticello Aug. 19. 03.
          
          Mr. Cathalan of Marseilles has shipped for me by the ship Fair American of Bath, Capt Spear, bound to Boston, 10. packages, cost there 667. francs, and containing olive oil, olives, capers, dried & preserved fruits & nuts. as I could not foresee to what port of America he might find a conveyance, I desired him to address them to the Collector of the customs of whatever port the ship might be coming to. hence they are addressed to yourself. not being acquainted with the formalities required from the owner on an importation, I inclose you the invoice, and shall be ready to conform to any formalities you will be so good as to advise me are necessary, and to remit to you whatever charges & duties shall be due, on being informed of their amount: and I would ask the favor of you to forward the packages by the first vessel going to Washington. the circumstance which has produced this trouble to you will I hope plead it’s excuse, and I pray you to accept my friendly & respectful salutations.
          
            
              Th: Jefferson
            
          
        